—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered December 22, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning cred*213ibility. The totality of the credible evidence clearly established that, at the least, defendant acted as a “lookout” in the drug transaction.
The court properly admitted testimony concerning uncharged contemporaneous drug sales inasmuch as this evidence was highly relevant to the issues of accessorial liability and intent to sell (see, People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). The jury was sufficiently apprised of the limited purposes for the admission of the uncharged sales in the court’s numerous limiting instructions during trial.
Defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Tom, Andrias, Rubin and Saxe, JJ.